Case 3:16-cv-30007-MGM Document 93 Filed 03/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
CIVIL ACTION NO.:16-30007-MGM

 

GENE SEBASTINO
Plaintiff

Ve

SPRINGFIELD TERMINAL RAILWAY CO.
Defendant

ee ee ee ee

DEFENDANT’ S MOTION FOR JUDGMENT AS A MATTER OF LAW

Now comes the defendant and hereby moves this Court, prior to
submitting the case to the jury, to enter Judgment as matter of law against
the plaintiff. As grounds therefor the defendant states as follows:

(1) There is no evidence that the defendant was negligent;

(2) There is no evidence of oil or any unsafe condition at the time
of plaintiff's alleged slip and fall;

(3) There is no evidence that any negligence on the part of the
defendant caused the plaintiff's accident or injury;

(4) There is no evidence that the defendant breached any duty owed
to the plaintiff under the Federal Employers Liability Act;

(5) There is no evidence the defendant was in violation of the
Locomotive Inspection Act; and

(6) There is no evidence any violation of the Locomotive Inspection
Act caused the plaintiff’s accident or injury.

Respectfully Submitted,
ATTORNEY FOR SPRINGFIELD TERMINAL RAILWAY CO.

/s/T. Mark Herlihy

T. Mark Herlihy (BBO #231530)
HERLIHY, THURSBY AND HERLIHY, LLP
P.O. Box 121220

Boston, MA 02112
Case 3:16-cv-30007-MGM Document 93 Filed 03/03/20 Page 2 of 2

{617) 426-6100
mherlihy@hthlaw.com
